ORDER

PER CURIAM.
AND NOW, this 10th day of September, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated January 26, 2004, the Exceptions to the Report and Recommendations and Answer thereto, it is hereby
*651ORDERED that Frank J. Marcone be and he is suspended from the Bar of this Commonwealth for a period of five years, and he shall comply with all the provisions of Rule' 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice NIGRO dissents as he would disbar respondent.